

116 HR 7846 IH: Support Working Families Act of 2020
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7846IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Ms. Porter (for herself and Ms. Sánchez) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo ensure access to Pandemic Unemployment Assistance for workers who are unable to obtain child and family care, and for other purposes.1.Short titleThis Act may be cited as the Support Working Families Act of 2020. 2.Clarification of Pandemic Unemployment Assistance eligibility for primary care­giv­ingSection 2102(a)(3)(A)(ii)(I)(dd) of the CARES Act (15 U.S.C. 9021(a)(3)(A)(ii)(I)(dd)) is amended by striking that is closed as a direct result of the COVID–19 public health emergency and inserting because the school or facility is closed or only partially reopened due to COVID–19, because child or family care is not available or affordable during the hours work is available due to COVID–19, or because physical attendance at the school or facility presents an unacceptable health risk for the household or the individual in need of care due to COVID–19,.